Case 3:17-cv-30174-MGM Document 117 Filed 02/21/20 Page 1 of 40

UNITED STATES DISTRICT COURT
IN THE WESTERN DIVISION OF MASSACHUSETTS
SPRINGFIELD, MA.
Civil Action No.17 CV 30174

KERR RE REE RRR EERE ERE RERERRERE

THOMAS FORBES, as he is the

Personal Representative of the

Estate of GEORGE J. FORBES,
PLAINTIFF

GREGORY TRUCKING COMPANY,

INC., WILEY LENUE HOOKS, JR.,

GREGORY LEASING COMPANY, INC.

BSG LEASING, INC.,

B&C TIMBERS LLC, and

BB&S ACQUISITION CORPORATION,
DEFENDANTS

A RR i 2k ok a ok ko oo kok aoa oka ok

PLAINTIFF’S MEMORANDUM IN OPPOSITION TO
DEFENDANT BB&S ACQUISITION CORPORATION’S MOTION
FOR SUMMARY JUDGEMENT

LEAVE TO FILE EXCESS PAGES GRANTED
21 JANUARY 2020.

Dino M. Tangredi

BBO NO. 567928

The Miles Pratt House

106 Mount Auburn St
Watertown, MA. 02472
T:617.926.0012
masslaw@dinotangredi.com
Case 3:17-cv-30174-MGM Document 117 Filed 02/21/20 Page 2 of 40
Case 3:17-cv-30174-MGM Document 117 Filed 02/21/20 Page 3 of 40

 

TABLE OF CONTENTS
A. Standard of Review...........ccecc eee eeeceeneeee settee eneeeeteeeeeneeeees l
B. Summary of The Case ........... 0. cece ececcee cee ene eee eneeeeeeeaeeaenaas 1
C. Issues Presented............... cece eee ence ene ease eeeeeceeeeeees eeteaees 2
| DD of: \e ec es 2
E. Choice of Law Analysis...............cccceceeceeeeneeeeeeeeeeneeeeeeenees 7
F. Background on F.M.C.S.A’s Safety Rating System................... 8
G. LAW. ccc cence cence erence ne cnc ee ene ence nena e nee eeesenseneeeeeeenes 10
1. Negligent Selection of a Contractor................ccececeeee ee eens 10
a. Negligence in Hiring or Retaining Unfit Persons in
Massachusetts............cceceecene eee eeeeeee eee eeeeeeeeeenens 10
b. Restatement (Second) of Torts § 411 (1965)............. 10
c. Restatement (Second) of Torts § 411 in Trucking cases.. 11
1. Pre- § 411 cases......... cece cece cece eee e esac eeeeeees 11
ii. Restatement § 411 applied to “shippers”............. 11
iii. The Shippers Sophistication Matters...............0. 12
iv. §411 Standard: Knew or Should Have Known.... 12
v. Duty of Inquiry in Selecting a Competent Motor
Carrier - Checking The Safety Statistics............... 13
vi. Checking The Safety Statistics is Not Enough....... 14
vil. Continuing Duty...............cc ccc ece enc eee eee eeeeeeees 14
vili. § 411 and Proximate Cause.....................0000e 15
H. Argument
1. Negligent Selection of a Contractor. ............cceceeeeceeeeeeeeeenenes 15
2. Duty to Check The DOT’s Safety Web Site....................ceeeeee 17
3. Constructive Standard of Knowledge.................cccceceeeee eee eees 19

(i)
Case 3:17-cv-30174-MGM Document 117 Filed 02/21/20 Page 4 of 40

Law
1 Statutory Employer............ cece e cee ee cece eceeeeneeneneeneenns 19
a History and Intent of The Statutory Employer Doctrine...... 19
b. 49U.S.C. § 14102 —- Leased Motor Vehicles................. 20
c. Employee/Employer Definitions..................cceceee ee eee es 21
d. Post Delivery Negligence.................:eccececeeceeeeneeaeneees 21
J. Argument
1. Statutory Employment..................c cece ce eee eee e eee eeeeceeneeneeeneees 22
2. Employer/Employee Relationship.................:cceceeceeeeeeeeneeeeees 24
K. Law
1. Proximate Cause................ cece eee ee eee cece ence ee eeeeeee ene eneeeneenaes 24
a. Proximate Cause Is a Determination For a Jury.................. 25
L. Argument
1. Proximate Cause.............cceccececc eee ee eee teen eee eeeeeeee ene eneeeeneeeees 27
M. Conclusion............ ccc ceee ccc ec cece cence ne eneeneeaeneeneeeeeeenetneeneneees . 28

(ii)
Case 3:17-cv-30174-MGM Document 117 Filed 02/21/20 Page 5 of 40

TABLE OF AUTHORITIES

FEDERAL CASES

Ce ary

Alford v. Major, 470 F.2d 132 (7" Cir. 1972)

American Transit Lines v. Smith 246 F.2d 86, 90, 91, (6th Cir. 1957)

American Trucking Ass’ns v. United States, 344 U.S. 298, 73 S. ct. 307, 97 L. Ed.
337 (1953)

Aponte-Santiago v. Lopez-Rivera, 957 F.2d 40, 41 (1% Cir. 1992) oo... eee
Bays v. Summit Trucking, 691 F.Supp.2d 725, 732 (D. W.D. Kentucky 2010) .........
Burleigh v. Alfa Laval, Inc., 313 F. Supp. 3d 343 (D. Mass. 2018) .............c000000

Greenwell v. Boatwright, 184 F.3d 490, 491 (6" Cir. 1999)

Dee ee were e een e nears erererseces

Hodges v. Johnson 52 F.Supp. 448 (W.D. VA. 1943)

Jones v. C.H. Robinson Worldwide, Inc., 558 F.Supp2d. 530, 643 (W.D. VA. 2008).

Klaxon Co. v. Stentor Electric Mnfct., 313 U.S. 487, 61 S.Ct. 1020, 85 L.Ed. 1477
(1941)

i ee i ed

L.B. Foster Co. v. Hurnblad, 418 F.2d 727,729 (9" Cir. 1969)

Dee ere e rece asesesecevessvcs

Marshall v. Nugent, 222 F.2d 604, 610 (1 Cir 1955) ........ cc ccccccccecec ce ceeesesueeeaes

Puga v. About Tyme Transport, Inc., 227 F.Supp3d 760, 764 (S.D. Texas 2017) ....

Riley v. AK Logistics, Inc., Case No. 1:15 CV 69 -JAR (E.D. Mo. June 9 2017)

Rodriguez v. Ager, 705 F.2d 1229 (10" Cir. 1983)

Cente rere reer o errr ane se centre rerereseese

Shramm vy. Foster, 341 F.Supp.2d 536 (D.Md.2004) ..............cccccsceceeeeeeeeeeeeeeeees

29

22

29

22

22
22

13, 14,
15,17

11, 12,
19

25, 26

21

29

12, 13,
14, 17,
26
Case 3:17-cv-30174-MGM Document 117 Filed 02/21/20 Page 6 of 40

Simmons v. King, 478 F.2d 857,867 (5" Cir. 1973) ....cccccecccesecneceeecceeeceueseuneeeens 24

Transamerican Freight Lines, Inc. v. Brada Miller Freight Systems, Inc., 423 U.S. 28

96 S. Ct. 229, 46 L. Ed. 2d 169 (1975) 0.0... cece cece cence e nee ee eee eens eae eeeeeeeneenneees 29

Zamalloa v. Hart, 31 F.3d 911, 916 (9" Cir. 1994) 0.00. cccccccccccecccesceeeeceueeeeueeseueees 24

STATE CASES

Carson v. Canning, 180 Mass. 461, 462 (1902) ...... 0... cece eee ee cece eee ee eens eneeaeees 10

Crocker v. Morales-Santana, 854 N.W.2d 663, 668 (ND. 2014). ........ cecccceeeeee een e eee 20

Foley v. Boston Housing Auth., 407 Mass. 640, 646 (1990) .............ccceeceeeeeeneees 26

Hudgens v. Cook Indus., Inc., 521 P.2d 813, 816 (OK., 1973) ....... cece eee ccec eee ee ee 13, 19,
26

Jah v. Naphcare, Inc., 32 Mass. L. Rptr. 584, Mass. Super. Ct., Suffolk County,

March 31, 2015, Curren, J oo... 0. ccc ccc ccc cceescceeeseeeceeneusesuuuescuaneesusasesees 15

Joslin v. Idaho Times Pub. Co., 91 P.2d 386, 388 (Idaho, 1939) ............. ccc cece ee eee 11

McNamara v. Mass. Port. Auth., 30 Mass.App.Ct. 716, 720 n.5 (1991) .............06. 15, 16

Mendez v. Northeast Capital Group, Inc., 91 Mass.App.Ct.1110 (2017)

(Mass. App. Ct. Rule 1:28) 00... eee eee eee ce eee ecee tee ene ene eeeeeeneeneneenenneaeees 15

Molinari v. Royal Heights Constr. Co., 9 Mass. L. Rptr. 252, Mass. Super. Ct.,

Middlesex County, September 8 1998, McHugh, J. .......... 0... cc cceccecee eee eeeeaeenees 16

National Trailer Convoy, Inc., v. Saul, 375 P.2d 922, 923 (OK 1962) .............0.065 11

Or v. Edwards, 62 Mass. App. Ct. 475, 485 (2004) ...........ceceecenceeeeeeeeeaeeeeaenees 10, 24,
25, 26

Puckrein v. ATI Transp., Inc., 897 A.2d 1034, 1042 (N.J. 2006) ................c ce eeee es 12, 14,

15,17
Case 3:17-cv-30174-MGM Document 117 Filed 02/21/20 Page 7 of 40

Risley v. Lenwell, 129 Cal.App.2d 608, 277 P.2d 897 (1955) .........cccsceces eae e ee eens 11

St. Paul Fire Ins. Co. v. Frankart, 69 Ml. 2d 209, 219 (IL. 1977) ......... ccc cc cc eseeeee ee es 22
Whalen v. Shivek, 326 Mass. 142, 150 (1950) ...........ccccccceeceec eee eeeeeeseeeeueeneeeas 10
Wright v. Kelleher, 24 Mass.L.Rptr.495, Mass. Super Ct., Worcester County,

September 10, 2008, Agnes, Jo... .... ccc cece ccc ce ne ee ee eee scenes ee seen see eeene tensa sess 15
STATUTES

49 C.F.R. § 385.5, 385.7 oo ccc ce cece rene tee e denen eee enced eben cesses beeen s eae ee ene enas 8

Ck OF) ot Ob) es oc 21, 22
AD US.C. 13 occ ence erence nen e ene e ene rede n teen ene nen ene ene nen eE a eee aa 8

49 U.S.C. § 31144 (0D) oo eee c eee t ene ee en tenors enna eneneneeeeeeneenenenes 8

49 U.S. Code § 14101 oo cece cece cence ene be eee e eens eee eeee eee eeenseeeeeeeaeaenea 28

49 USC § 14102 ooo ccc ec cece ene ee ee ne ener eee eee ee ene eee esse en eaeeeeneenenenes 20, 23
49 USC § 14102(a)(4). occ cece cence ene renee nent eee eeene eee entneeneneeaeeenes 20
RULES

Fed. R.Civ.P.56(C) eee ee cece ccc ec cee ene eee ene ee eee e sees ene eneeeseaeeeeteeeeeeneteeeneeaenea l
Case 3:17-cv-30174-MGM Document 117 Filed 02/21/20 Page 8 of 40

MISCELLANEOUS

Act of August 3, 1956, Pub.L. No. 84-957, 1956 U.S.C.C.A.N. 1163 ............cc eee
Behavior Analysis and Safety Improvement Categories (B.A.S.LC.s.) ............0065

Fixing America’s Surface Transportation (FAST) Act ................ccceseeeeseeeenee .

Lueck and Brewster, “Compliance, Safety and Accountability: Evaluating a

New Safety Measurement System and Its Implications” December 2012 .............

Motor Carrier Safety Improvement Act..............ccececeecee ee eee ease eeeeeeeeaeneneeaes

National Academy of Sciences/Transportation Research Board, 2017 pp.2-18. .....

Restatement (Second) of Conflicts of Law § 6, § 145, 146 and 157 (1969).,..........

Restatement (Second) of Torts § 411 (1965) .........c cee cececc ccc ec eee eeeeaeeeenenaeneeas

Safety and Fitness Electronic Records (SAFER) System ...............0ccsceseseeeeees

Safety Management System (SMS) ..............ccccecceceeeeeeeaseeeeeeeeeseeseteaeneenes
The American Transportation Research Institute (ATRI) ...............cecccceeee eee ees
Transportation Research Board...............ccccc cece cece eee ee eee e none eteeeeeneeeeeeenees

Volpe Transportation Systems Center 2014 20.0... cece cece cece ceneneceeeeeeeeeaeeeeens

(70103/SJ-table authorities)

10, 11,
12, 13,
15, 16,
19, 26

5, 6, 8,
18

8,9
Case 3:17-cv-30174-MGM Document 117 Filed 02/21/20 Page 9 of 40

LIST OF EXHIBITS

Exhibits Submitted by BB&S

A. Tab A to Defendant BB&S Acquisition Corporation’s Affidavit of Thomas P. Schuler to
its Memorandum of Law In Support Of Its Motion for Summary Judgment (Document
110-1) Gregory Trucking (Cecil Gregory) Deposition of April 24, 2019, Vol. 1;

B. Tab B to Defendant BB&S Acquisition Corporation’s Affidavit of Thomas P. Schuler to
its Memorandum of Law In Support Of Its Motion for Summary Judgment (Document
110-2) Gregory Trucking (Cecil Gregory) Deposition of April 25, 2019, Vol. 2;

C. Tab C to Defendant’ BB&S Acquisition Corporation’s Affidavit of Thomas P. Schuler to
its Memorandum of Law In Support Of Its Motion for Summary Judgment (Document
110-3) Wiley Lenue Hooks, Jr. Deposition of April 26, 2019;

D. Tab D to Defendant’ BB&S Acquisition Corporation’s Affidavit of Thomas P. Schuler to

its Memorandum of Law In Support Of Its Motion for Summary Judgment (Document
110-4) BB&S Acquisitions Corporation (Daniel Kane) Deposition of May 3, 2019;

Plaintiff’s Exhibits

E. Answers of Defendant, BB&S Acquisition Corp., To Plaintiff's Interrogatories;

F. Log Book of Gregory Trucking Driver for August 22, 2016 to August 24, 2016 ;

G. Tom Hall’s trial testimony in Commonwealth v. Hooks, Pittsfield District Court, Docket
No. 1627CR1462, January 19, 2018;

H. Robert Hawboldt’s trial testimony in Commonwealth v. Hooks, Pittsfield District Court,
Docket No. 1627CR1462, January 19, 2018 ;
Case 3:17-cv-30174-MGM Document 117 Filed 02/21/20 Page 10 of 40

I. Criminal Docket in Commonwealth v. Hooks, Pittsfield District Court, Docket No.
1627CR1754;

J. Hilda Hall’s trial testimony in Commonwealth v. Hooks, Pittsfield District Court, Docket
No. 1627CR1462, January 19, 2018;

K. Affidavit of Walter Guntharp;

L. Police Officer Deanna Strout’s trial testimony in Commonwealth v. Hooks, Pittsfield

District Court, Docket No. 1627CR1462, January 19, 2018;

M. Autopsy and Toxicology Report of George Forbes;

N. North Carolina of Motor Vehicles Driving History of Wiley Lenue Hooks, Jr.;

O. BB&S Treated Lumber of New England Bill of Lading of August 22, 2016;

P. Response No. 34 to Defendant, BB&S Acquisition Corp.’s to Plaintiff's Request for

Production of Documents;

Q. BB&S Treated Lumber of New England website pages;

(170103/SJ-ex list)

il
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 3:17-cv-30174-MGM Document 117 Filed 02/21/20 Page 11 of 40

A. STANDARD OF REVIEW
A motion for summary judgement will be granted when all the relevant pleadings, viewed in the
light most favorable to the non-moving party, present no genuine issue of material fact such that
the moving party is entitled to judgment as a matter of law. Fed.R.Civ.P.56(c); Aponte-Santiago

v. Lopez-Rivera, 957 F.2d 40, 41 (1 Cir. 1992)

B. SUMMARY OF THE CASE
This is a diversity suit for wrongful death arising from a tractor trailer truck crash in Dalton, MA.
on 24 August 2016. BB&S Acquisition Corporation (hereafter, BB&S) used Gregory Trucking
Co., Inc., (hereafter, Gregory) to deliver its lumber. Wiley Lenue Hooks, Jr. (hereafter, the
Gregory driver) was an employee of Gregory that was driving the tractor trailer that killed George
Forbes. At all relevant times Gregory had a “conditional” safety rating and safety deficiencies that
were readily ascertainable on a free web site created by the Federal Motor Carrier Safety
Administration (hereafter FMCSA.) BB&S did not check the safety web site about Gregory
before using Gregory to deliver its lumber even though it knew of the safety web site and regularly
used it. George Forbes was killed when the Gregory driver ran a red light while on a lumber
delivery for BB&S in the Gregory tractor trailer truck. Because BB&S used and dispatched the
Gregory driver without authorization from Gregory, the driver became the statutory employee of
BB&S. Plaintiffs allegations against BB&S are for 1). Vicarious liability for the actions of the
Gregory driver. (Count II of Plaintiffs first amended complaint), 2). Negligent selection of a
contractor (Count VII of Plaintiff's first amended complaint), and 3). Lease Liability/Statutory

Employment of the Gregory driver. (Count IX of Plaintiff's first amended complaint).

Page 1
10

11

12

13

14

15

16

Case 3:17-cv-30174-MGM Document 117 Filed 02/21/20 Page 12 of 40

C. ISSUES PRESENTED:
1. Whether Massachusetts is the appropriate choice of law;
2. Whether the Restatement (Second) of Torts § 411 applies in Massachusetts; and
whether BB&S was negligent in its selection of a contractor;
3. Whether BB&S was the Statutory Employer of the Gregory driver; and

4. Whether BB&S’ negligence was a proximate cause of the crash.

D. FACTS
B&C Timbers, LLC., (hereafter B&C) of North Carolina used Gregory to transport its lumber by
tractor trailer to BB&S in Rhode Island. At the time it departed North Carolina on 22 August
2016, it was the intention of Gregory to deliver B&C’s lumber to BB&S in Rhode Island and then
proceed with an empty tractor trailer to Monson, MA. to pick up lumber on 23 August 2016 and
return to North Carolina. (Fact No. 1b, 6b.)! The Gregory driver was an employee of Gregory.

(Fact No. 57a.) It was planned as a simple three legged trip. (Fact No. 1b.)

    

a NORTH
—" KINGSTON

NORTH
CAROLING

The intended itinerary of Gregory when it left North Carolina on 22 August 2016.

 

t All references in Plaintiff's brief to a fact are denoted as “(Fact No.__.)” See Joint Statement of Material

Facts accompanying this Memorandum setting out the Defendant’s statement of material facts, Plaintiff's
position on the Defendant’s factual assertions, and Plaintiff's additional statement of material facts.

Paged
10

11

12

13

14

15

16

17

18

19

20

21

22

Case 3:17-cv-30174-MGM Document 117 Filed 02/21/20 Page 13 of 40

Sometime on 23 August 2016 - before arriving in Rhode Island - the Gregory driver called BB&S
and solicited it for a short-haul.” (Fact No. la.) After receiving its inbound lumber delivery on 23
August 2016, BB&S made arrangements directly with the Gregory driver for a short-haul delivery

of its lumber to LP Adams, Co. Inc., (hereafter LP Adams) in Dalton, MA. (Fact No. 2a-b.)

According to the Gregory driver’s logbook, the short-haul delivery of lumber to LP Adams was
made by the Gregory driver on 24 August 2016 between 7:00 - 8:00 A.M. (Fact No. 3c-d.) After
leaving the yard at LP Adams the Gregory driver proceeded toward Monson, MA. for the pick-up
of lumber that was scheduled to occur the day before; (Fact No. 6.) however, while still in Dalton,
MA. the Gregory driver ran a red light and struck a pick-up truck driven by George Forbes. (Fact
No. 43a-c.) George Forbes died two days later from complications of multiple blunt force injuries

of the torso and extremities from the collision with the tractor trailer. (Fact No. 60a.)

At the time the short-haul was arranged there was no communication between BB&S and Gregory
concerning the short-haul, the use of the Gregory truck, or the Gregory driver. (Fact Nos. 2b-e.)
BB&S made all the arrangements for the short-haul to Dalton, MA. directly with the Gregory
driver. (Fact No. 2a.) The Gregory driver did not have authority to bind Gregory to a contract.
(Fact No. 22c.) The Gregory driver did not call into Gregory to get the OK for the short-haul.
(Fact No. 22a.) The first that Gregory learned of the short-haul was when the Gregory driver
called Gregory after the crash. (Fact No. 2f.) The dispatcher for the short haul was BB&S. (Fact
No. 11b.) Since the Gregory driver accepted the short-haul to Dalton without authorization from

Gregory or notifying Gregory, he was under BB&S’ dispatch and operating under its control. (Fact

 

- A short haul is a shipment of short duration or distance.

Page
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 3:17-cv-30174-MGM Document 117 Filed 02/21/20 Page 14 of 40

No. 14d.) The short-haul was accompanied by a BB&S bill of lading identifying the quantity and
weight of the lumber and method of delivery. (Fact Nos. 53a-b.) BB&S determined the price for
the short-haul. (Fact No. 10c.) BB&S paid Gregory for the short-haul. (Fact No. 14e.) BB&S,
Gregory, and the Gregory driver profited from the short-haul. (58a-c.) The distance from Monson
to Dalton is approximately 75 miles. (Fact no. 59a.) Gregory’s truck and the Gregory driver would
not have been in Dalton, MA. on 24 August 2016 except for the short-haul delivery of BB&S’

lumber to LP Adams. (Fact No. 69a.)

Six months before the fatal crash - on or about 23 February 2016 - the North Carolina Registry of
Motor Vehicles notified the Gregory driver in writing by U.S. Mail - that was properly addressed-
that as of 19 February 2016 his Commercial Driver’s License was suspended for one year. (Fact
No. 12b.) After the crash the Gregory driver was charged with motor vehicle homicide by
negligent operation, tried, convicted, and sentenced by the Pittsfield District Court. (Fact No.61a.)
Eye witnesses to the crash testified at the criminal trial that the Gregory driver had a red light; that
his head was down; that he was not making any motions with his hands or head; did not hit his
brakes; that the tractor trailer was flying through the intersection at approximately 35-40mph; the
tractor trailer did not sound its horn or brake or skid; the driver appeared to be sleeping because
his head was down; his face was pointing downwards; there were no frantic movements inside the

cab of the tractor trailer; and, the truck was not skidding out of control. (Fact Nos. 43a-c.)

BB&sS concedes it is a shipper. (Fact No. 1c). BB&S has motor carrier authority and its own fleet
of tractor trailers to ship its lumber. (Fact No 27c.) BB&S also uses outside motor carriers to ship

its lumber. (Fact No 62a.) Industry practice is for shippers to investigate a trucking company’s

Page4
10

11

12

13

14

15

16

17

18

19

20

21

Case 3:17-cv-30174-MGM Document 117 Filed 02/21/20 Page 15 of 40

safety record prior to using it to transport its goods. (Fact No. 27e.) This investigation is inclusive
of checking the SAFER? system regarding a motor carrier’s safety performance in the areas of
maintenance, hours of service compliance, unsafe driving, driver fitness, and out of service rates.
(Fact No. 63a.) BB&S concedes it is aware the FMCSA provides safety ratings of motor carriers
for free on-line. (Fact No. 64a.) BB&S is aware of the SAFER system. (Fact No. 27b.) In fact,
BB&S regularly checks its own DOT safety rating on the SAFER system to verify it accurately
reflects its own safety record. (Fact No. 27b.) BB&S has no reason to question the accuracy or
reliability of the SAFER system or the FMCSA’s safety rating system; (Fact No. 64b) however,
when asked if BB&S uses the SAFER system to access safety information about outside trucking
companies it uses to transport its lumber, BB&S admitted it does not. (Fact No. 65a.) BB&S
admits it does not have a policy or procedure in place to check the safety record of outside trucking
companies before it uses them. (Fact No. 30d.) BB&S doesn’t perform any kind of background
check on a motor carrier before using it. (Fact No. 30b.) In the case of Gregory, the SAFER
snapshot that BB&S would have seen in August 2016 - if it had looked up “Gregory” on the free
safety website - before sending it on the short-haul to Dalton, MA. would have revealed:

e Gregory’s safety rating was “conditional;”

e Gregory’s out of service rate was double the national average;

e Gregory’s unsafe driving score was nearly quadruple the acceptable rate;

e Gregory’s vehicle maintenance score was nearly triple the acceptable rate;

e Gregory’s score regarding compliance with hours of service was a

borderline acceptable score; and

 

3 SAFER = Safety and Fitness Electronic Records System. SAFER offers a trucking company’s safety data

and related services to the industry and public for free on the internet. https://safer.fmcsa.dot.gov

PageD
10

11

Case 3:17-cv-30174-MGM Document 117 Filed 02/21/20 Page 16 of 40

e Gregory had two (2) crashes.

(Exhibit K — Affidavit of Plaintiffs trucking safety expert - Walter Guntharp at

p.40, 1.5)

SI SSR eer)

 

Status

Carrier Operation

Number of Power Units
Number of Drivers

Number of Inspections

Number of Crashes

Unsafe Driving

On-Road Performance Measure
Investigation Results

Crash {Indicator

On-Road Performance Measure
Investigation Results

HOS Compliance

On-Road Performance Measure
Investigation Results

Vehicle Maint.

On-Road Performance Measure
| Investigation Results

| Drugs/Alcohol

On-Road Performance Measure
: Investigation Results

| HM Compliance

| On-Road Performance Measure
| Investigation Results

| Cargo-Related

| On-Road Performance Measure
} Investigation Results

» Driver Fitness

J
| On-Road Performance Measure

Active

Interstate
6
6
23
2

3.53

Not Public

2.02

5.61

0.00

Not Public

Not Applicable

Not Applicable

Active Active
Interstate Interstate
6 6
6 6
21 21
2 2

™
Not Public Not Public

2.02 3.20

5.85

0.00 0.00
Not Public Not Public

0248 0,28

Not Applicable

Interstate
6
6
21
2

2.10

Not Public

3.29

5.45,

0.00

Not Public

Not Applicable

0.25

Interstate
5
6
21
3

2.10

Not Public

34

5.13

0.00

Not Public

Not Applicable

0.31

Snapshot of the company safety profile on the SAFER system for Gregory.

What BB&S would have seen if it checked on 23 August 2016.

Active
Interstate
6
6
22
3

210

Not Public

3.78

4.67

0.00

Not Public

Not Applicable

O.45

BB&S’ only requirements in hiring an outside motor carrier in 2016 was to get a W2, establish the

carrier has an active DOT number, and see proof of insurance. (Fact No. 35a.) If BB&S needed

to hire a motor carrier today, or at any time in the past, it would not hire a motor carrier that:

1. it knew had a higher than average out of service rating for its trucks; (Fact No. 68a.)

PageO
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 3:17-cv-30174-MGM Document 117 Filed 02/21/20 Page 17 of 40

2. it knew had a higher than average rate for violating the hours of service regulations;
(Fact No. 68b.)

3. it knew had a vehicle maintenance rating indicating it was worse than 60% of the other
motor carriers on the road; (Fact No. 68c.) and

4. it knew had a higher than average unsafe driving rate. (Fact No. 68d.)

E. CHOICE OF LAW ANALYSIS.
A federal court sitting in diversity is required to follow the choice of law rules of the state in which
it sits. Klaxon Co. v. Stentor Electric Mnfct., 313 U.S. 487, 61 S.Ct. 1020, 85 L.Ed. 1477 (1941).
The choice of law application becomes more difficult in situations where the Defendant’s conduct
and the resulting injury occurred in different states. Restatement (Second) of Conflicts of Law §
145 comment e (1969). In an action for personal injury, the local law of the state where the injury
occurred determines the rights and liabilities of the parties, unless, with respect to the particular
issue, some other state has a more significant relationship under the principles stated in § 6 to the
occurrence and the parties, in which event the local law of the other state will be applied.

Restatement (Second) of Conflicts of Law § 146 (1969).

Counsel for the Plaintiff, having applied the Restatement (Second) of Conflicts of Law §§ 6, 145,
146, and 157 (1969), and the analysis used in Burleigh v. Alfa Laval, Inc., 313 F. Supp. 3d 343
(D. Mass. 2018), concludes the law of Massachusetts applies because: 1). the crash occurred in
Massachusetts, 2). the injury occurred in Massachusetts, 3). the Plaintiff was a lifelong resident of
Massachusetts, and 4). BB&S intended to — and did - deliver a load of lumber to a buyer in

Massachusetts and the Plaintiff was killed during that delivery.

Page /
10

11

12

13

14

15

16

17

Case 3:17-cv-30174-MGM Document 117 Filed 02/21/20 Page 18 of 40

F. BACKGROUND ON THE FMCSA’s SAFETY RATING SYSTEM
The FMCSA was established by the U.S. Department of Transportation on 1 January 2000,
pursuant to the Motor Carrier Safety Improvement Act of 1999 (49 U.S.C. 113.) The primary
mission of the FMCSA is “to reduce crashes, injuries, and fatalities involving large trucks and

%

buses.*” The FMCSA assigns safety fitness ratings to commercial motor carriers. 49 U.S.C. §
31144(b). To do this, FMCSA inspectors perform periodic on-site compliance reviews in which
numerous safety factors are considered to determine the safety fitness of a motor carrier. 49 C.F.R.
§ 385.5, 385.7. From these reviews the FMCSA calculates an overall safety rating of
“satisfactory,” “conditional,” or “unsatisfactory” Id. § 385.3. Additionally, through the Safety
Management System (SMS), motor carriers receive scores in different safety categories — known
as Behavior Analysis and Safety Improvement Categories (BASICs.) Theses scores are derived
from the results of roadside inspections, state traffic enforcement, and other data concerning a
motor carrier’s compliance with regulations, as well as crash data. The FMCSA — through the

Safety and Fitness Electronic Records (SAFER) System - offers a trucking company’s safety data

to the public for free on its web site.

 

https://www.fmcsa.dot.gov/mission

Satisfactory: A safety rating received as the result of a compliance review. It means a motor carrier has in
place and functioning adequate safety management controls to meet the safety fitness standards prescribed
in FMCSRs section 385.5 .

6. Conditional: A safety rating received as the result of a compliance review. It means a motor carrier does
not have adequate safety management controls in place to ensure compliance with the safety fitness
standard that could result in occurrences listed in the Federal Motor Carrier Safety Regulations, Rules and
Notices $385.5 (a) through (k).

7. Unsatisfactory: A safety rating received as the result of a compliance review. It means a motor carrier
does not have adequate safety management controls in place to ensure compliance with the safety
fitness standard which has resulted in occurrences listed in section 385.5 (a)-(k).

Page
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 3:17-cv-30174-MGM Document 117 Filed 02/21/20 Page 19 of 40

In depth studies commissioned by the U.S. Department of Transportation show that those
companies that exceed the thresholds are significantly more likely to be involved in a crash. The
Volpe National Transportation Systems Center conducted evaluations of the effectiveness of the
safety rating systems. (Volpe Transportation Systems Center 2014.) The results demonstrated
that the crash rates for carriers with above threshold percentile scores had significantly higher crash
rates than did carriers without above threshold scores. In December 2015, Congress passed the
Fixing America’s Surface Transportation (FAST) Act. This legislation authorized the FMCSA to
fund a study by the National Academy of Sciences in collaboration with the Transportation
Research Board to analyze the SMS methodology and its ability to discern between low and high
risk carriers. The National Academy of Sciences/Transportation Research Board issued its report
in July 2017. One of the conclusions reached by that study was: “[T]he consensus of our panel is
that the evaluations carried out by the FMCSA supports the judgment that six of the seven BASICs
are positively (sometimes very strongly) associated with future crash risk...” National Academy

of Sciences/Transportation Research Board, 2017 pp.2-18.

In December 2012, the research arm of the American Trucking Association - The American
Transportation Research Institute (ATRI) published a report in which it collected data from dozens
of shippers representing tens of billions of dollars of freight movement. ATRI reported that 96.8%
of the shipper respondents indicated they monitor the CSA safety scores of motor carriers they
contract with. Lueck and Brewster, “Compliance, Safety and Accountability: Evaluating a New

Safety Measurement System and Its Implications” December 2012.

PageQ
SNOW BP WDYN

10

11

12

13

14

15

16

17

18

19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34

Case 3:17-cv-30174-MGM Document 117 Filed 02/21/20 Page 20 of 40

G. LAW
1. NEGLIGENT SELECTION OF A CONTRACTOR
a. Negligence in Hiring or Retaining Unfit Persons in Massachusetts

Negligence in hiring or retaining a person to perform given tasks who is unfit for the job was long
ago recognized as a ground of liability for the harmful effects of the choice upon related persons.
In Carson y. Canning, 180 Mass. 461, 462 (1902), Holmes, C.J., said, “The Plaintiff (who had
pledged goods with the Defendant pawnbroker) was allowed to recover on the grounds that the
absconding manager was an unfit man for his trust, and that the Defendant could and would have
found out if he had used ordinary care.” Or v. Edwards, 62 Mass. App. Ct. 475, 483 (2004)(citing
Carson.); Whalen v. Shivek, 326 Mass. 142, 150 (1950) (Where the nature and circumstances of
the work to be performed are such that injury to others will probably result unless precautions are
taken, the employer is answerable for the failure of an independent contractor to take such

precautions.)

b. Restatement (Second) of Torts § 411 (1965).
The Restatement (Second) of Torts § 411 (1965) states:
§411. Negligence in Selection of Contractor

An employer is subject to liability for physical harm to third persons caused by his failure
to exercise reasonable care to employ a competent and careful contractor.

(a) to do work which will involve a risk of physical harm unless it is skillfully and carefully
done, or

(b) to perform any duty which the employer owes to third persons.

Illustration 2. The A Company, engaged in logging operations, hires B Company

to haul large logs over the public highway. With the exercise of reasonable care in
making inquiry A Company could, but does not, discover that B Company’s only
available equipment consists of converted lumber trucks unsuitable for hauling

Page LO
Won DMN WY PR

Ee SE
N FP Oo

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

Case 3:17-cv-30174-MGM Document 117 Filed 02/21/20 Page 21 of 40

such large logs in safety and on which the logs cannot be securely fastened. While
such a truck of B Company is hauling the logs, they are displaced while rounding
a curve, and one of them falls upon the passing

automobile of C, injuring C. A Company is subject to liability to C.

c. Restatement (Second) of Torts § 411 in Trucking Cases

i. Pre-§ 411 Trucking Cases

Long before § 411 was authored in 1965 courts applied the principles embraced by § 411 to
trucking cases. Joslin v. Idaho Times Pub. Co., 91 P.2d 386, 388 (Idaho, 1939) ("It is often laid
down as one of the conditions required to relieve the owner from liability for the negligent acts of
an independent contractor employed by him, that he shall exercise due care to secure a competent
contractor for the work, and that if he fails to exercise such care, he may be liable for the negligent
acts of his contractor."); Risley v. Lenwell, 129 Cal.App.2d 608, 277 P.2d 897 (1955) (The
employer may be liable for any negligence of his own in connection with the work to be done.
Where there is a foreseeable risk of harm to others unless precautions are taken, it is his duty to
exercise reasonable care to select a competent contractor); National Trailer Convoy, Inc., v. Saul,
375 P.2d 922, 923 (OK 1962) (Where a corporation engages another, as an independent contractor,
to drive his truck in interstate commerce under its I. C. C. permit, it has the duty of engaging a

competent driver.)

iil. Restatement (Second) of Torts § 411 Applied to “Shippers”

Courts applying § 411 have easily extended this cause of action to the hiring of a motor carrier by
ashipper. In one of the earliest cases of shipper liability a shipper was held accountable by the

9" Circuit court of appeals when the motor carrier crashed and injured the plaintiff. L.B. Foster

 

Co. v. Hurnblad, 418 F.2d 727,729 (9" Cir. 1969) (Despite not having actual knowledge, the

Page 1 1
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 3:17-cv-30174-MGM Document 117 Filed 02/21/20 Page 22 of 40

shipper should have known the carrier did not provide reasonable highway equipment). More
recently a New Jersey Supreme Court opinion outlined the elements of a negligent selection claim
against a shipper as follows: (1) the company that hauled the load was incompetent; (2) the harm
that resulted arose from the incompetence; and (3) the shipper knew or should have known of the
incompetence. Puckrein v. ATI Transp., Inc., 897 A.2d 1034, 1042 (N.J. 2006). The Federal
District Court of Maryland held a shipper liable for its negligent selection of a motor carrier and

established the duty of care in the selection of a motor carrier. Schramm v. Foster, 341 F.Supp.2d

 

536, 551 (D.Md.2004). (See, infra, Plaintiffs brief - section v.)

ill. The Shipper’s Sophistication Matters
When imposing liability against shippers under a negligent selection cause of action, the courts
will nearly always consider the sophistication of the shipper. The more sophisticated the shipper
in terms of the frequency of shipments, the role transportation and freight plays in their business,
and the size of its shipments, the more likely the courts are to place a higher duty on it for the
proper selection of a safe, fit, and competent motor carrier to haul its goods. L.B. Foster Co. v.

Hurnblad, 418 F.2d 727,729 (9" Cir. 1969) (The trial court found it significant the shipper was

 

not merely a casual shipper and that the shippers sophistication is a consideration when

determining whether the Shipper should have known the carrier it selected was incompetent.)

iv. § 411 Standard: Knew or Should Have Known
The seminal cases applying § 411 set out the constructive knowledge standard. See, L.B. Foster

Co. v. Hurnblad, 418 F.2d 727,729 (9" Cir. 1969) (Even though a shipper had no actual knowledge

 

the motor carrier did not provide reasonable highway equipment, it should have known [emphasis

Pagel 2
oon

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

Case 3:17-cv-30174-MGM Document 117 Filed 02/21/20 Page 23 of 40

added] in the exercise of reasonable care.); Hudgens _v. Cook Industries, Inc., 521 P.2d 813, 816
(1974) (The court found that where there is some evidence tending to show the shipper knew or
should have known [emphasis added] the carrier was incompetent and reasonable men might draw
conflicting conclusions, then whether or not the shipper negligently selected the carrier is a

question of fact for the jury.)

Vv. Duty of Inquiry in Selecting a Competent Motor Carrier — Checking The
Safety Statistics.

“In determining the appropriate amount of care a defendant must exercise in selecting an
independent contractor, the finder of fact [emphasis added] should consider that which a
reasonable man would exercise under the circumstances.” Jones v. C.H. Robinson Worldwide, Inc.,
558 F.Supp2d. 530, 643 (W.D. VA. 2008) citing Restatement (Second) of Torts § 411 comment
(c):
Comment C ...if the work is such as will be highly dangerous unless properly done and is
of sort which requires peculiar competence and skill for its successful accomplishment,
one who employs a contractor to do such work may well be required to go to considerable
pains to investigate the reputation of the contractor and, if the work is peculiarly dangerous
unless carefully done, to go further and ascertain the contractors actual competence.
The duty to use reasonable care in the selection of a motor carrier includes, at least, the subsidiary

duty to (1) check the safety statistics and evaluations of the carriers with whom it contracts

available through the FMCSA free web site. Id. at 644, (citing Schramm v. Foster, 341 F.Supp.2d

 

536, 551 (D.Md.2004), (Fact No. 27f.)) In another case, Riley v. AK Logistics, Inc., Case No.
1:15 CV 69 -JAR (E.D. Mo. June 9 2017) the court denied a motion for summary judgment on a
negligent hiring claim based in part on Plaintiffs presentation of an expert who opined that reliance

on safety scores is part of the standard of care for hiring motor carriers.

Pagel 3
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 3:17-cv-30174-MGM Document 117 Filed 02/21/20 Page 24 of 40

vi. Checking The Safety Statistics is Not Enough
It is not enough for a shipper to simply check the safety statistics of a motor carrier. Schramm v.

Foster, 341 F.Supp.2d 536 (D.Md.2004) (The duty to use reasonable care in the selection of a

 

motor carrier includes, at least, the subsidiary duties (1) to check the safety statistics and
evaluations of the carriers with whom it contracts available on the databases maintained by
FMCSA, and (2) to maintain internal records of the persons with whom it contracts to assure they
are not manipulating their business practices in order to avoid unsatisfactory ratings.) The
Maryland District court found this to be a reasonable duty in light of the relative ease and little
expense with which it could be done and the “critical federal interest in protecting drivers and
passengers on the nation’s highways.” Jd. at 551. In Jones v. C.H. Robinson Worldwide, Inc.
558 F.Supp.2d. 630, 644 (W.D. VA. 2008), the court noted the former head of the FMCSA (who
was the expert for the motor carrier) testified in her deposition that if it becomes known that a
motor carrier has a “conditional safety rating,” further inquiry should be made with regard to the
information gathered during the FMCSA’s compliance review and the carrier’s plan for

improvement. Id. at 645.

Vil. Continuing Duty.

The New Jersey Supreme Court established a continuing duty to inquire, finding that even if the
shipper made a reasonable inquiry of a carrier at the time of the initial hire, the duty did not end
there. As the carrier continued to haul for the shipper there was a continuing duty to inquire into
the carrier’s competence. Puckrein v. ATI Transport, Inc., 186 N.J. 563, 897 A.2d 1034, 1045

(N.J. 2006).

page 14
10
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-30174-MGM Document 117 Filed 02/21/20 Page 25 of 40

vill. § 411 And Proximate Cause
In order to prevail on a negligent selection theory, it must be proved that the deficient
characteristics, traits, and qualities which render the motor carrier incompetent are the same
deficient characteristics, traits and qualities that proximately caused the subject crash. Jones v.

C.H. Robinson Worldwide, Inc., 558 F.Supp.2d 630, 648 (W.D. Va.,2008); Puckrein, 186 N.J. 563,

 

576, 897 A.2d 1034, 1045 (N.J. 2006); Restatement (Second) of Torts §411 (1965) comment (b).

H. ARGUMENT

1. Negligent Selection of a Contractor

BB&sS asserts that “Massachusetts has not accepted § 411 of The Restatement (Second) of Torts
(1965)” and that the Federal Court should not “blaze new trails in state law” (BB&S’ memorandum
of law at p.15). However, while the § 411 trail is not well-trodden in Massachusetts, it has been

marked and traveled.

Massachusetts has recognized the legal application of § 411. Mendez v. Northeast Capital Group,

 

Inc., 91 Mass.App.Ct.1110 (2017) (Mass. App. Ct. Rule 1:28). (Recognizing the Restatement
(Second) of Torts § 411 (1965)). The tort of negligent selection of an independent contractor
appears to be a viable claim in Massachusetts, although there has been little discussion of it. Jah
v. Naphcare, Inc., 32 Mass. L. Rptr. 584, Mass. Super. Ct., Suffolk County, March 31, 2015,
Curren, J. (complaint sufficient to state a plausible claim for negligent selection, which appears to
be a viable claim in Massachusetts.); Wright v. Kelleher, 24 Mass.L.Rptr.495, Mass. Super Ct.,
Worcester County, September 10, 2008, Agnes, J. (Although there has been little discussion of

this cause of action in Massachusetts, it has not been rejected..., citing McNamara v. Mass. Port.

page L5
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 3:17-cv-30174-MGM Document 117 Filed 02/21/20 Page 26 of 40

Auth., 30 Mass.App.Ct. 716, 720 n.5 (1991) (acknowledging a case brought under § 411 as a viable
claim but dismissing claim due to a lack of evidence); See also Molinari v. Royal Heights Constr.
Co., 9 Mass. L. Rptr. 252, Mass. Super. Ct., Middlesex County, September 8 1998, McHugh, J.
(recognizing the tort of negligent selection of a contractor). Importantly, neither McNamara nor

Molinari stand for the proposition that § 411 is not valid in Massachusetts.

The facts of this case strike at the heart of the competency issue in a trucking case involving
negligent selection of a motor carrier. Under § 411 an employer is subject to liability for physical
harm to third persons caused by his failure to exercise reasonable care to employ a competent and
careful contractor to do work which will involve a risk of physical harm unless it is skillfully and
carefully done. BB&S believes driving a tractor trailer truck on the highways involves a risk of
physical harm unless it is skillfully and carefully done. (Fact No. 71a.) BB&S agrees that driving
a tractor trailer truck on the roads of America can be dangerous unless skillfully and carefully
done. (Fact No. 71b.) BB&S agrees driving a tractor trailer truck requires special knowledge.
(Fact No. 71c.) BB&S agrees that driving a tractor trailer truck requires some level of skill. (Fact
No. 71j.) BB&S acknowledges that driving a tractor trailer truck requires a special license. (Fact
No.71d.) BB&S believes that driving a tractor trailer can be dangerous. (Fact No.7le.) BB&S
believes that a tractor trailer driver has to be careful. (Fact No. 71f.) BB&S believes that a tractor

trailer driver has to be competent. (Fact No. 71g.)

The very deficiencies that made Gregory an unsafe motor carrier — unsafe driving and hours of
service compliance - are the same deficiencies that caused the crash in Dalton, MA. on 24 August

2016. (Fact No. 77a.)

Page L 6
hwWN PP

10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 3:17-cv-30174-MGM Document 117 Filed 02/21/20 Page 27 of 40

H. ARGUMENT

2. Duty to Check The DOT’s Safety Web Site.

4,317 people were killed by large trucks in 2016. (Fact No.74a.) It is because of these tragic deaths
that the courts have imposed, at least, the subsidiary duty to check the safety statistics and

evaluations available through the free FMCSA web site. Jones v. CH. Robinson Worldwide, Inc.

 

558 F.Supp.2d. 630, 644 (W.D. VA. 2008) citing Schramm v. Foster, 341 F.Supp.2d 536,551

 

(D.Md.2004). Plaintiff's trucking safety expert - Walter Guntharp - opines the BB&S violated
industry practices by failing to make any investigation into the safety record of Gregory before
contracting with the Gregory driver to deliver the load to Dalton, MA. (Fact No. 27g.) Plaintiff's
expert goes further to opine that the conscious decision by BB&S to ignore common safety
practices simply because there was no regulation requiring such action is an incredible violation
of industry expectations of a safe shipper and that this attitude represents a conscious and reckless
indifference for the safety of the motoring public. (Fact No. 27h.) Indeed, a study commissioned
by the trucking industry shows 96.8% of shippers monitor the CSA safety scores of motor carriers
they contract with. Lueck and Brewster, “Compliance, Safety and Accountability: Evaluating a
New Safety Measurement System and Its Implications” December 2012. Some courts have
imposed an additional duty on defendants to maintain internal records of the carriers with whom
it contracts to assure they are not manipulating their business practices in order to avoid
unsatisfactory ratings. Schramm at 551. These duties of inquiry are continuing throughout the

shipper carrier relationship. Puckrein v. ATI Transp., Inc., 897 A.2d 1034, 1042 (N.J. 2006).

Page 1 /
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 3:17-cv-30174-MGM Document 117 Filed 02/21/20 Page 28 of 40

BB&sS believes that when it chooses a motor carrier to ship its lumber, its first consideration should
always be the safety of everyone on the roads. (Fact No. 71h.) BB&S believes that it should
consider all available safety information about a motor carrier before hiring it. (Fact No. 71i.)

BBS acknowledges it knows the FMCSA provides safety ratings for motor carriers for free online.
(Fact No. 64a.) BB&S uses the SAFER system to check its own DOT number about its fleet to
make sure it’s accurate and infractions are timely removed. (Fact No.27b.) BB&S knows the
FMCSA’s rating system provides shippers with information about which motor carriers are
potentially unsafe. (Fact No.72a.) BB&S has no reason to believe the FMCSA’s SAFER system
is not accurate and reliable. (fact No.27d.) BB&s agrees it would not use a motor carrier it knows

or should know is unsafe. (Fact No.73a.)

In the present matter, BB&S’ policy to qualify an outside motor carrier before hiring it to transport
its lumber was to merely check its DOT number, get a W9 form and ask for a copy of its insurance
policy. (Fact No. 35a.) And, in this case, it cannot produce the insurance agreement it claims it had
for Gregory. (Fact No. 29a.) The indifference demonstrated by BB&S is a classic example of legal
nonfeasance in that BB&S acknowledges the SAFER safety web site - and actually uses it to check
itself; (Fact 27b.) however, it chooses not to check the safety record of any outside motor carrier

it uses to deliver its lumber. (Fact No.65a.)

BB&sS confirms it would not select a motor carrier with a higher than average out of service rate,
that violated the hours of service regulations, which did not maintain its vehicles in a roadworthy
manner, or was documented to have unsafe drivers. (Fact Nos. 68a-d.) All of these violations —

and more - were documented against Gregory at the time BB&S used it for the short-haul to Dalton,

Page 1
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

Case 3:17-cv-30174-MGM Document 117 Filed 02/21/20 Page 29 of 40

MA. and would have been seen on the SAFER website — if B&S had bothered to look it up. (Fact
No. 67a.) In the circumstances of this case it was not just foreseeable that using an unsafe motor

carrier and driver would result in serious injury or death on the roads, it was probable (Fact No.

78a.)

BB&sS is clearly a sophisticated shipper with annual revenues over $78m. (Fact No. 1d.) It relies
heavily on transportation by tractor trailer truck to deliver its lumber throughout New England.
(Fact No. le.) In fact, it acknowledged it would be out of business if it weren’t for tractor trailer
trucks. (Fact No. 1f.) Therefore, it is just to impose upon BB&S a duty for the proper selection of

a safe, fit, and competent motor carrier to haul its goods — for everyone’s safety.

H. ARGUMENT
3. Constructive Standard of Knowledge.
BB&sS suggests that actual knowledge should be the standard when applying § 411 (BB&S’ brief
at 16); however, BB&S’ analysis adopts - by borrowing - the standard applied to an entirely
separate tort cause of action - negligent entrustment. There is no need to poach a standard because
the Restatement (Second) of Torts § 411 instructs on the appropriate standard, (See illustration 1,
supra at §2b). Furthermore, the cases apply a constructive knowledge standard. L.B. Foster Co.

v. Hurnblad, 418 F.2d 727,729 (9" Cir. 1969); Hudgens v. Cook Industries, Inc., 521 P.2d 813,

 

816 (1974)

I. LAW

1 Statutory Employer
a. History and Intent of The Statutory Employer Doctrine

page 19
10

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31

Case 3:17-cv-30174-MGM Document 117 Filed 02/21/20 Page 30 of 40

In the first half of the twentieth century, interstate motor carriers sought to immunize themselves
from liability for negligent drivers by leasing tractors and trailers and nominally classifying the

drivers as independent contractors. Crocker v. Morales-Santana, 854 N.W.2d 663, 668 (2014).

 

In 1956, Congress amended federal law to require interstate motor carriers to assume full direction
and control of leased vehicles. Act of August 3, 1956, Pub.L. No. 84-957, 1956 U.S.C.C.A.N.
1163 (currently codified at 49 USC § 14102(a)(4)). The amendments were intended to ensure that
interstate motor carriers would be fully responsible for the maintenance and operation of leased
equipment and the supervision of drivers, thus protecting the public and providing financial

responsibility for motor carrier accidents. Id. 668.

b. 49U.S.C. § 14102. Leased Motor Vehicles.
49 U.S.C. § 14102. Leased Motor Vehicles.

(a) General Authority of Secretary. The secretary may require a motor carrier providing
transportation subject to jurisdiction under subchapter I of chapter 135 that uses (emphasis
added) motor vehicles not owned by it to transport property under an arrangement
(emphasis added) with another party to:

(1) make the arrangement in writing signed by the parties specifying its duration and the
compensation to be paid by the motor carrier;

(2) carry a copy of the arrangement in each motor vehicle to which it applies during the
period the arrangement is in effect;

(3) inspect the motor vehicle and obtain liability and cargo insurance on them; and
(3) have control of and be responsible for operating those motor vehicles in compliance

with requirements prescribed by the secretary on safety of operations and equipment,
and with other applicable law as if the motor vehicles were owned by the motor carrier.

paged O
10

11

12

13

14

15

16

17

18

19

20

21

22

Case 3:17-cv-30174-MGM Document 117 Filed 02/21/20 Page 31 of 40

“Tt is the fact of ‘use’ that triggers the vicarious liability imposed by the Motor Carrier Act. Once
the Plaintiff satisfies the threshold requirement of ‘use’ the statute set out above, goes on to
prescribe four categorical requirements that accompany that carrier’s ‘use’ in order to make it
lawful. The requirements are separate from, and in addition to, the imposition of statutory liability
in the third and fourth requirements. Thus, the duties to inspect and insure the vehicle and to
control and be responsible for its operation exists whether or not there is a written lease.” Puga v.
About Tyme Transport, Inc., 227 F.Supp3d 760, 764 (S.D. Texas 2017). (“arrangement”’ as used

in the statute does not require a lease)

c. Employee/Employer Definitions
The federal regulations define “employee” as any individual, other than an employer, who is
employed by an employer and who in the course of his or her employment directly affects
commercial motor vehicle safety. Such term includes a driver of a commercial motor vehicle
(including an independent contractor while in the course of operating a commercial motor vehicle),
a mechanic, and a freight handler. An “employer” is defined as any person engaged in a business
affecting interstate commerce who owns or leases a commercial motor vehicle in connection with
that business, or assigns (emphasis added) employees to operate it. 49 C.F.R. § 390.5. ‘Motor
Carrier” means a for hire motor carrier or a private motor carrier. The term includes a motor
carrier’s agents, officers, and representatives as well as employees responsible for hiring,

supervising, training, or dispatching (emphasis added) of drivers ... 49 C.F.R. § 390.5.

d. Post Delivery Negligence

Page. 1
10

11

12

13

14

15
16
17
18
19
20
21
22

23

Case 3:17-cv-30174-MGM Document 117 Filed 02/21/20 Page 32 of 40

It is the nature of the trucking business that drivers will make deliveries and return with no further
load or assignment. These drivers are still, however, using the truck in the business of the
company.” Bays v. Summit Trucking, 691 F.Supp.2d 725, 732 (D. W.D. Kentucky 2010) (tractor
trailer driver still in the employ of the party he delivered goods for when he caused injury while
driving home with an empty tractor trailer.) (Citing Greenwell v. Boatwright, 184 F.3d 490, 491
(6 Cir. 1999) (adopting the reasoning of St. Paul Fire Ins. Co. v. Frankart, 69 Ill. 2d 209, 219

(1977).

In Hodges v. Johnson 52 F.Supp. 448 (W.D. VA. 1943) the court rejected the argument that an
empty truck returning from a delivery of lard was not in the service of the shipper as it was the
shipper that put the entire trip in motion. In American Transit Lines v. Smith 246 F.2d 86, 90, 91,
(6th Cir. 1957), it was said: If the motor carrier cannot delegate its responsibility to an independent
contractor for the period of delivering the load, neither can it delegate its responsibility for that
part of the trip which necessarily must be made after the load is delivered. It is the motor carrier

that has put the entire trip in motion.

J. ARGUMENT
1. Statutory Employment
BB&S is a motor carrier with its own DOT number. (Fact No.27b.) BB&S leased or owned a
fleet of nine (9) tractor trailer trucks in 2016. (Fact No. 75a.) BB&S made the “arrangements”
for the short-haul directly with the Gregory driver and without communicating with Gregory. (Fact

Nos. 2a &2b.) BB&S was the dispatcher® of the short-haul. (Fact No. 11b.) BB&S “used” a

 

8 Dispatcher is covered within the official FMCSA definition of “motor carrier” CFR 49 CFR 390.

paged 2
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 3:17-cv-30174-MGM Document 117 Filed 02/21/20 Page 33 of 40

tractor trailer it did not own for the short-haul. (Fact No. 42.) The bill of lading accompanying
the delivery to LP Adams was created by BB&S and indicated the method of delivery was “our
truck.” (Fact No. 53b.) Gregory was unaware of the “arrangement” for the short-haul until after
the crash when the Gregory driver called to inform Gregory of the crash. (Fact No. 2f.) Since
Gregory had no knowledge of the short-haul, it was BB&S that exercised direction and control
over the Gregory driver concerning the short-haul. BB&S did not retain Gregory, engage Gregory,

contract with Gregory, or purchase the services of Gregory for the short-haul. (Fact No. 2a-f.)

Therefore, under 49 U.S.C. § 14102, BB&S - as a “motor carrier” that made “arrangements”
for “using” a motor vehicle it did not own to provide transportation - was required to inspect the
motor vehicle and obtain liability and cargo insurance on them, and have control of and be
responsible for operating those motor vehicles in compliance with requirements prescribed by the
secretary on safety of operations and equipment and with other applicable law as if the motor
vehicles were owned by the motor carrier. It is undisputed BB&S did not inspect the tractor trailer
it used for the short-haul to Dalton, MA. or check the qualifications of the driver, or otherwise
comply with the Federal Motor Carrier Safety Regulations as required under 49 U.S.C. § 14102.

(Fact No.37a.)

Plaintiff's trucking safety expert has opined that if the Gregory driver contracted individually to
take the short-haul, he would have been working as the statutory employee of BB&S and been
subject to all the screening requirements associated with employment. (Fact No. 30f.) BB&S has
proffered no expert opinions on this — or any other — issue presented in its motion for summary

judgment.

Paged 3
hWN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
29

Case 3:17-cv-30174-MGM Document 117 Filed 02/21/20 Page 34 of 40

J ARGUMENT

2 Employer/Employee Relationship

In the trucking industry, it is accepted that a driver can have more than one employer. Zamalloa v.
Hart, 31 F.3d 911, 916 (9 Cir. 1994); Simmons v. King, 478 F.2d 857,867 (5" Cir. 1973). Under
these circumstances BB&S is the “employer” as it is engaged in a business affecting interstate
commerce (Fact No. 79a.) and, BB&S “assigned” an “employee” to operate a motor vehicle — that

employee being the Gregory driver. (Fact No. 3b)

K. LAW

1, PROXIMATE CAUSE

“Tt is well understood that negligent actors in innumerable contexts are not to be held to account
for all the consequences of their delicts however remote; a sense of due proportion between the
fault and the compensation to be exacted, together with pragmatic social considerations, call for
reasonable limits on boundaries on the liability. These have been expressed in terms of so-called
‘proximate cause’ which turns on foreseeability.” Orv. Edwards, 62 Mass. App. Ct. 475, 485
(2004) (Wrongful death action against a landlord who negligently used the services of a custodian
who murdered a tenant). The Or court provides an illustrative explanation of the limits of liability,
a.k.a. proximate cause, as follows:

The jury tries to reproduce the picture of what a reasonable person, as of the moment before

the negligent act, would have foreseen as the likely harmful consequences of that act;

alongside this picture the jury is to set the picture of the actual happening, and then to

observe, in a general sense, how far the harm in fact experienced resembles any of the
harms reasonably to have been foreseen. Jd. 487.

paged 4
N

On Dm SW

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

Case 3:17-cv-30174-MGM Document 117 Filed 02/21/20 Page 35 of 40

More than 60 years ago Magruder, Chief Judge, for the U.S. Court of Appeals for the First Circuit
addressed the temporal aspect of proximate cause:

The adjective ‘proximate,’ as commonly used in connection with cause, is perhaps
misleading, since to establish liability it is not necessarily true that the defendant’s culpable
act must be shown to have been the next or immediate cause of the Plaintiffs injury. In
many familiar instances, the defendant’s act may be more remote in the chain of events...”
Marshall v. Nugent, 222 F.2d 604, 610 (1° Cir 1955).

In Marshall the Defendant’s truck negligently ran Plaintiff's car off the road into a snowbank.
Nobody was injured at that moment in time. Defendant stopped to help the Plaintiff tow his car
out of the snowbank. Plaintiff positioned himself up the road from the towing operation to warn
approaching cars about the road blockage ahead. Plaintiff was injured when he was struck by an
approaching car. The Court upheld the jury’s finding of negligence against the defendant holding
that one is liable for the harmful consequences that result from the creation of unreasonable risk,
i.e., risk that is foreseeable and is the immediate cause of the plaintiff's injury. The assigning of
such liability is a question for the trier of fact. Nearly fifty years later the Massachusetts Appeals
Court incorporated the foreseeability analysis of Marshall in Or v. Edwards, 62 Mass. App. Ct.
475 (2004) when the court upheld a trial judges instruction to the jury on the issue of proximate
cause. The Or court said:

“..[t]he jury could find it was within the range of reasonable foreseeability that the

defendants’ failings to make due inquiries about the unfit Vao Sok, especially as combined

with entrusting him with mission and keys, created a likelihood of types of harm to others
of which one came about...” Id. 488

a. Proximate Cause Is a Determination For a Jury

It is a basic tenant of tort law that the issue of proximate cause is an element for a jury to determine.

As Judge Magruder eloquently stated in Marshall:

Page2D
wo aon Dum BP WN kB

NN NM NM PP PB PP PP Pe
WNP OW ON TDM B&B WNP OO

24

25

26

27

28

29

30

31

32

33

Case 3:17-cv-30174-MGM Document 117 Filed 02/21/20 Page 36 of 40

“When an issue of proximate cause arises in a borderline case, as not infrequently happens,
we leave it to the jury with appropriate instructions. We do this because it is deemed wise
to obtain the judgment of the jury, reflecting as it does the earthy viewpoint of the common
man — the prevalent sense of the community — as to whether the causal relation between
the negligent act and the Plaintiff’s harm which in fact was a consequence of the tortuous
act is sufficiently close to make it just and expedient to hold the Defendant answerable in
damages. That is what the courts have in mind when they say the question of proximate
causation is one of fact for the jury. It is similar to the issue of negligence, which is left to
the jury as an issue of fact. Even where on the evidence the facts are undisputed, if fair
minded men might honestly and reasonably draw contrary inferences as to whether the
facts do or do not establish negligence, the court leaves such issues to the determination of
the jury. Jd. 611

The Massachusetts Appeals court in_Or stated:

Each element of the tort presents itself normally as an issue of fact; there is proper
reluctance to withdraw the issue from the jury or to nullify the jury’s finding and, as the
court noted in Foley v. Boston Housing Auth., 407 Mass. 640, 646 (1990), such invasion
of the jury’s function is justifiably “rare.” Juries have a special place and value when it
comes to handling the issue of limitation on liability (proximate cause), for here community
standards — conceptions about what is right — should and inevitably do play their part.

Id. 490.

Although Massachusetts courts have not decided the issue, other courts have held that where there
is some evidence tending to show the shipper knew or should have known that the motor carrier
was incompetent and reasonable men might draw conflicting conclusions, then whether or not the
shipper negligently selected the carrier is a question of fact for the jury. Hudgens v. Cook Indus.,

Inc., 521 P.2d 813, 816 (OK., 1973); Schramm v. Foster, 341 F.Supp.2d 536 (D.Md.2004)(Court

 

permitted a claim for negligent hiring of an independent contractor — a motor carrier - to go to the
jury). The Restatement (Second) of Torts §411 supports the proposition that in determining the
appropriate amount of care that a defendant must exercise in selecting a contractor, the finder of
fact should consider “that which a reasonable man would exercise under the circumstances.”

Comment (c).

Paged. 6
Ne

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-30174-MGM Document 117 Filed 02/21/20 Page 37 of 40

L. ARGUMENT

1. Proximate Cause

Defendant claims there can be no proximate cause between BB&S’ negligent selection of a motor
carrier and the death of George Forbes because the death occurred after the delivery had been made
at LP Adams in Dalton, MA. Defendant fails to understand a core principle of proximate cause is
that its limits of liability are set only by the reasonably foreseeable consequences of the negligent

act, not a clock or calendar.

In the instant case, a reasonable person could find it was within the range of reasonable
foreseeability that BB&S’ failings to make the due inquires about the unfit Gregory, especially as
combined with entrusting it on the highways to deliver its lumber, created a likelihood of types of

harms to others of which one came about. Or, supra at 488.

The risks created by the negligence of BB&S in selecting a verifiably and demonstrably unsafe
motor carrier and setting it out upon the highways among the motoring public did not cease when
BB&S’ product was delivered to LP Adams in Dalton, MA.. Had BB&S, Gregory, and the
Gregory driver not engaged in the interstate commercial joint venture to deliver lumber to LP
Adams in Dalton, MA., (Fact Nos. 58a-c, & 79a.) Gregory would not have been in Dalton and

involved in the fatal crash. (Fact No. 69a.)

BB&S’ position that the trip was over when its lumber was dropped at LP Adams accounts for
only the first half of the diversion that BB&S set Gregory upon. It conveniently ignores that the

entirety of the trip to Dalton was incomplete until Gregory returned back to Monson, MA. The

paged /
1

2

10

11

12

13

14

15

16

Case 3:17-cv-30174-MGM Document 117 Filed 02/21/20 Page 38 of 40

deadhead miles from Dalton to Monson were the direct result of BB&S’ inappropriately
dispatching Hooks on the Dalton load. (Fact No. 76a.)

ety

oe

E | ae nomen s : nae a

s Pv.

 

 

(fea a eed

KINGSTON

a etic —_

NORTH
CAROLINA

It is undisputed that BB&S’ lumber was delivered to LP Adams in Dalton, MA. immediately prior
to the fatal crash. (Fact No. 6.) However, it is the nature of the trucking business that drivers will
make deliveries and return with no further load or assignment. (Fact No. 70a.) This concept was
confirmed when the president of Gregory conceded in his deposition that if he sent one of his
trucks to New York for a delivery and it returned to North Carolina empty, the job was not over

until the truck arrived back in North Carolina. (Fact No. 3a.)

M. CONCLUSION
The transportation of freight in large trucks involves inherent risks of fatal and injury crashes with
significant personal, economic, and societal costs. As a result of these inherent risks 49 U.S. Code
§ 14101 specifies that “motor carriers” shall provide safe and adequate service and equipment
and facilities. The United State Supreme Court recognized that the strict regulatory scheme

imposed on authorized carriers was designed to provide a financially responsible party to stand

Page2O
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 3:17-cv-30174-MGM Document 117 Filed 02/21/20 Page 39 of 40

behind any interstate trucking operation which negligently injures members of the traveling public.
American Trucking Ass 'ns v. United States, 344 U.S. 298, 73 S. ct. 307, 97 L. Ed. 337 (1953). See
also Zransamerican Freight Lines, Inc. v. Brada Miller Freight Systems, Inc., 423 U.S. 28 96 S.
Ct. 229, 46 L. Ed. 2d 169 (1975); Alford v. Major, 470 F.2d 132 (7" Cir. 1972); Rodriguez v.

Ager, 705 F.2d 1229 (10" Cir. 1983).

The Nation continues to experience significant impact from large truck fatal and injury crashes.
One hope for improvement is for shippers to be vigilant in their efforts to ensure that the motor

carriers they select are competent to operate in a safe and efficient manner.

WHEREFORE, in light of BB&S’ sophistication as a shipper and motor carrier, its
acknowledgment of the highway dangers posed in shipping by tractor trailer, its recognition of the
foreseeable consequences that can arise therefrom, its knowledge of the systems in place to vet
motor carriers for safety before hiring them, its complete indifference to utilize those systems
when using outside motor carriers, and its disregard for the proper procedures to subcontract a

motor carrier, a fact question exists as to whether BB&S:

1. should be accountable under Massachusetts law;
2. failed to exercise reasonable care to select a careful and competent contractor;
3. was the statutory employer of the Gregory driver; and.

4. was the proximate cause of the fatality.

paged 9
Case 3:17-cv-30174-MGM Document 117

Dated: YY FEB. CLO

THOMAS FORBES, as he is the
Personal Representative of the
Estate of GEORGE J. FORBES

By:_/s/ Dino M. Tangredi

Dino M. Tangredi

BBO No. 567928

The Miles Pratt House

106 Mount Auburn Street
Watertown, MA. 02472

T: 617-926-0012

F: 617.926.0016
masslaw(@dinotangredi.com

Filed 02/21/20 Page 40 of 40

CERTIFICATE OF SERVICE

I hereby certify that a true copy of the above document was served upon each party

appearing pro se and the attorney of record for each other party on February 21, 2020 _

by:

a U.S. mail

__. Inhand

= E-mail
Fax

70103/SJ-BB&S-MEMO-Final-5

page 30)
